—Motion to proceed as poor person denied; cross motion to dismiss granted. Memorandum: Appellant’s motion for poor person relief is denied on the ground that the appeal is moot (see, People ex rel. Ezbitski v Koehler, 136 AD2d 667; see also, People ex rel. Lane v Infante, 143 AD2d 483). Moreover, we conclude that it is appropriate for the appeal to be dismissed on the same ground. The issues raised on this appeal do not present any exception to the mootness doctrine. Present— Pine, J. P., Balio, Lawton, Davis and Boehm, JJ.